Title: To Alexander Hamilton from Herman Le Roy, 29 March 1793
From: LeRoy, Herman
To: Hamilton, Alexander



New york 29 March 1793.
Dear sir!

A part of the Estate wch. my Father has left consists in French Funds, wch. from the distracted situation that Country is in, neither principal or interest can be procured upon same. Since the United states are indebted to France, and they are now actually discharging same, pray would it not be possible to indemnify us, as American Citizens, out of the debt due them, by producing the Funds at their Charge, wch. can be proved have been in the family for upwards of half a Century? Some of our Law Characters here have suggested the possibility of such a scheme being practicable, wch. alone induces me to sollicit the favor of your giving me your kind advice and opinion upon the subject, in doing of wch. you will render me a particular service, wch. on all occasions I shall be always happy to repay with sincere gratitude.
I am ever with sincere esteem & respect   Dear sir   Your humble Servant

Herman LeRoy
Alex. Hamilton Esqr.

